UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2016 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (96.4%) Consumer Discretionary (7.8%) L Brands Inc. 8,688,443 583,255 TJX Cos. Inc. 7,104,300 548,665 Ross Stores Inc. 9,215,200 522,410 Sony Corp. ADR 17,564,300 515,512 Walt Disney Co. 4,450,000 435,299 Carnival Corp. 7,226,500 319,411 * Amazon.com Inc. 192,265 137,589 Royal Caribbean Cruises Ltd. 1,669,067 112,078 Bed Bath & Beyond Inc. 2,300,975 99,448 VF Corp. 772,400 47,495 Lowe's Cos. Inc. 520,000 41,168 * Charter Communications Inc. Class A 143,449 32,798 Newell Brands Inc. 505,000 24,528 Las Vegas Sands Corp. 400,000 17,396 McDonald's Corp. 144,100 17,341 Marriott International Inc. Class A 220,000 14,621 Whirlpool Corp. 80,000 13,331 * AutoZone Inc. 12,100 9,606 * CarMax Inc. 161,100 7,899 Hilton Worldwide Holdings Inc. 280,000 6,308 Comcast Corp. Class A 52,800 3,442 Consumer Staples (0.6%) CVS Health Corp. 2,249,065 215,325 Tyson Foods Inc. Class A 835,000 55,770 Energy (1.6%) Schlumberger Ltd. 3,053,919 241,504 EOG Resources Inc. 2,145,000 178,936 ^ Transocean Ltd. 8,857,079 105,311 Noble Energy Inc. 2,250,000 80,707 Exxon Mobil Corp. 615,000 57,650 National Oilwell Varco Inc. 580,000 19,517 * Southwestern Energy Co. 700,000 8,806 Cabot Oil & Gas Corp. 290,000 7,465 * Petroleo Brasileiro SA ADR Preference Shares 600,000 3,486 * Petroleo Brasileiro SA ADR 400,000 2,864 Financials (6.6%) Charles Schwab Corp. 25,733,100 651,305 Marsh & McLennan Cos. Inc. 9,256,100 633,673 JPMorgan Chase & Co. 9,423,500 585,576 Wells Fargo & Co. 11,045,000 522,760 Progressive Corp. 6,478,000 217,013 US Bancorp 3,475,000 140,147 CME Group Inc. 864,150 84,168 Discover Financial Services 1,288,100 69,029 American Express Co. 422,100 25,647 Travelers Cos. Inc. 150,000 17,856 Chubb Ltd. 42,133 5,507 Health Care (26.9%) Amgen Inc. 15,427,800 2,347,340 Eli Lilly & Co. 29,110,000 2,292,412 * Biogen Inc. 9,455,200 2,286,456 Roche Holding AG 5,681,300 1,500,037 Novartis AG ADR 12,353,965 1,019,326 Medtronic plc 8,626,952 748,561 * Boston Scientific Corp. 27,842,560 650,681 Thermo Fisher Scientific Inc. 2,641,000 390,234 ^ AstraZeneca plc ADR 9,050,500 273,235 Abbott Laboratories 6,617,234 260,123 Johnson & Johnson 1,090,000 132,217 Sanofi ADR 1,220,000 51,057 Zimmer Biomet Holdings Inc. 340,000 40,929 Agilent Technologies Inc. 880,500 39,059 AbbVie Inc. 560,000 34,670 Stryker Corp. 250,000 29,957 GlaxoSmithKline plc ADR 600,000 26,004 Industrials (14.7%) FedEx Corp. 9,481,068 1,439,036 1 Southwest Airlines Co. 34,210,300 1,341,386 Airbus Group SE 11,130,758 646,348 Honeywell International Inc. 3,390,000 394,325 1 Alaska Air Group Inc. 6,431,800 374,910 Caterpillar Inc. 4,310,000 326,741 Union Pacific Corp. 3,567,400 311,256 American Airlines Group Inc. 9,595,500 271,649 Deere & Co. 3,083,300 249,871 United Parcel Service Inc. Class B 2,181,070 234,945 * United Continental Holdings Inc. 5,380,800 220,828 Delta Air Lines Inc. 4,641,500 169,090 Boeing Co. 1,175,000 152,597 United Technologies Corp. 1,107,000 113,523 Pentair plc 1,280,000 74,611 Safran SA 1,036,800 70,464 CSX Corp. 2,615,000 68,199 CH Robinson Worldwide Inc. 651,675 48,387 Expeditors International of Washington Inc. 600,000 29,424 * Hertz Global Holdings Inc. 2,190,000 24,243 Textron Inc. 500,000 18,280 Rockwell Automation Inc. 157,250 18,055 Tyco International plc 300,000 12,780 Norfolk Southern Corp. 83,687 7,124 Republic Services Inc. Class A 17,000 872 Information Technology (35.1%) Texas Instruments Inc. 33,909,000 2,124,399 * Adobe Systems Inc. 20,552,970 1,968,769 Microsoft Corp. 38,467,300 1,968,372 * Alphabet Inc. Class A 1,419,843 998,902 * Alphabet Inc. Class C 1,425,903 986,867 * Alibaba Group Holding Ltd. ADR 8,310,900 660,966 Intel Corp. 18,860,500 618,624 NVIDIA Corp. 12,675,000 595,852 Hewlett Packard Enterprise Co. 27,825,885 508,379 Intuit Inc. 4,550,000 507,826 QUALCOMM Inc. 9,302,950 498,359 KLA-Tencor Corp. 6,518,100 477,451 EMC Corp. 17,094,600 464,460 * Micron Technology Inc. 31,785,100 437,363 Cisco Systems Inc. 15,107,950 433,447 HP Inc. 32,139,885 403,356 1 NetApp Inc. 14,427,200 354,765 ^ Telefonaktiebolaget LM Ericsson ADR 37,218,004 285,834 Oracle Corp. 6,425,000 262,975 Activision Blizzard Inc. 6,183,300 245,044 1 Plantronics Inc. 3,701,500 162,866 Visa Inc. Class A 1,760,000 130,539 Analog Devices Inc. 2,260,000 128,006 Corning Inc. 5,243,200 107,381 *,^ BlackBerry Ltd. 10,438,600 70,043 * PayPal Holdings Inc. 1,718,200 62,731 Apple Inc. 552,000 52,771 * Yahoo! Inc. 1,283,100 48,193 MasterCard Inc. Class A 532,500 46,892 * eBay Inc. 1,808,300 42,332 * Entegris Inc. 2,583,472 37,383 * Rambus Inc. 2,685,000 32,435 Applied Materials Inc. 970,000 23,251 * salesforce.com Inc. 282,000 22,394 * Keysight Technologies Inc. 340,000 9,891 ASML Holding NV 98,175 9,740 Western Digital Corp. 119,350 5,640 * Twitter Inc. 161,000 2,723 Materials (1.9%) Monsanto Co. 6,050,125 625,643 Praxair Inc. 925,000 103,961 Potash Corp. of Saskatchewan Inc. 4,919,200 79,888 Celanese Corp. Class A 435,000 28,471 Dow Chemical Co. 60,000 2,983 LyondellBasell Industries NV Class A 9,400 699 Telecommunication Services (1.2%) AT&T Inc. 12,371,642 534,579 Total Common Stocks (Cost $21,885,167) Coupon Temporary Cash Investment (3.7%) Money Market Fund (3.7%) 2,3 Vanguard Market Liquidity Fund (Cost 0.538% 1,655,117,571 1,655,118 Total Investments (100.1%) (Cost $23,540,285) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $57,923,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $59,452,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency : Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
